Title: To James Madison from Henry A. S. Dearborn, 16 March 1815
From: Dearborn, Henry A. S.
To: Madison, James


                    
                        Respected Sir,
                        Custom House Boston March 16. 1814 [1815].
                    
                    I have shiped your wine, Brandy, &c. &c, on board the Brig Wanderer for Alexandria & enclose you a quadruplicate Bill of Lading, signed by the Master of said Brig. She will sail this day.
                    I have enclosed a Bill of Lading to the Collector of Alexandria & requested him to take charge of the articles & forward them to you.
                    I hope they will arrive safe & in good order. With great respect I have the honor to be Sir Your Obt. Sert.
                    
                        H.A.S. Dearborn
                    
                